Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 14, 2017

                                      No. 04-15-00107-CV

                                       Justin V. HAYNES,
                                             Appellant

                                                v.

                                     Alicia Bryan HAYNES,
                                             Appellee

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-CI-14023
                        Honorable David A. Canales, Judge Presiding

                                         ORDER
Sitting:       Sandee Bryan Marion, Chief Justice
               Rebeca C. Martinez, Justice
               Luz Elena D. Chapa, Justice

        On May 31, 2017, this court issued a memorandum opinion affirming in part and
reversing in part the trial court’s judgment and remanding the cause to the trial court for further
proceedings. On November 13, 2017, appellant filed an agreed motion to expedite mandate. See
TEX. R. APP. P. 18.1(c). The motion is GRANTED. The clerk of the court is instructed to issue
the mandate immediately. See id.


                                                     _________________________________
                                                     Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of November, 2017.

                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court